department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 - plr-107397-04 date date internal_revenue_service number release date index number --------------------------- ------------------------ ---------------------------- ------------- -------------------------------- in re ------------------------------------------------- ------------------ -------------------------------------- ----------------------- -------------------------------------------------- ----------------------- -------------------------- ------------------ legend taxpayer date x date y date z dear ------------- this is in response to a request filed on behalf of taxpayer regarding the late filing of a form_8716 election to have a tax_year other than a required tax_year taxpayer has requested that its late-filed form_8716 be considered timely filed under authority contained in sec_301_9100-3 of the procedure and administration regulations the information submitted indicates that taxpayer is a partnership formed on date x taxpayer engages in the business of data entry taxpayer's form_8716 electing to use a taxable_year ending date y was not filed by the due_date the information furnished shows that taxpayer intended to file form_8716 on a timely basis and relied on a qualified_tax professional to assure a proper filing the qualified_tax professional however did not timely file form_8716 the taxable_year in which the election should have been made is closed by the period of limitations on assessment under sec_6501 taxpayer however has consistently filed plr-107397-04 form_1065 u s return of partnership income and form_8752 required_payment or refund under sec_7519 based on a date z year-end all required_payments under sec_7519 have been made sec_1_444-3t of the temporary income_tax regulations provides that among other requirements form_8716 must be filed by the earlier of i the 15th day of the fifth month following the month that includes the first day of the taxable_year for which the election will first be effective or ii the due_date without regard to extensions of the income_tax return resulting from the sec_444 election sec_301_9100-1 sets forth rules respecting the granting of extensions of time for making certain elections under these rules the commissioner in his or her discretion may grant a reasonable extension of time to make a regulatory election under subtitle a provided the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections including elections to use other than the required tax_year under sec_444 if the provisions of sec_301_9100-2 do not apply to the taxpayer's situation the provisions of sec_301_9100-3 may apply sec_301_9100-3 sets forth standards that the commissioner will employ in determining whether to grant discretionary relief in situations that do not meet the requirements of sec_301_9100-2 the standards applied are whether the taxpayer acted reasonably and in good_faith in the matter and whether the granting of relief will prejudice the interests of the government generally a taxpayer will be deemed to have acted reasonably and in good_faith where the taxpayer reasonably relied on a qualified_tax professional and that professional failed to make or advise the taxpayer to make the election at issue sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election are closed by the period of limitations on assessment the information submitted and representations furnished by taxpayer and its tax professionals establish that taxpayer acted reasonably and in good_faith in respect of this matter in addition taxpayer has consistently filed form_1065 and form_8752 based on a date z year and made all payments required under sec_7519 thus we have determined that the granting of relief in this case will not prejudice the interests of the government under sec_301_9100-3 accordingly the requirements of sec_301_9100-3 for the granting of relief have been satisfied plr-107397-04 a copy of this letter and taxpayer's form_8716 electing to use a taxable_year ending date y should be forwarded to the service_center where taxpayer files its returns of tax within days of the date of this letter a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is limited to the filing of form_8716 except to the extent specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under any provisions of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination michael j montemurro senior technician reviewer office of associate chief_counsel income_tax accounting sincerely yours
